
	
		II
		111th CONGRESS
		1st Session
		S. 58
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  application of the tonnage tax on vessels operating in the dual United States
		  domestic and foreign trades, and for other purposes.
	
	
		1.Modification of the
			 application of the tonnage tax on vessels operating in the dual United States
			 domestic and foreign trades
			(a)In
			 generalSubsection (f) of section 1355 of the Internal Revenue
			 Code of 1986 (relating to definitions and special rules) is amended to read as
			 follows:
				
					(f)Effect of
				operating a qualifying vessel in the dual United States domestic and foreign
				tradesFor purposes of this subchapter—
						(1)an electing
				corporation shall be treated as continuing to use a qualifying vessel in the
				United States foreign trade during any period of use in the United States
				domestic trade, and
						(2)gross income from
				such United States domestic trade shall not be excluded under section 1357(a),
				but shall not be taken into account for purposes of section 1353(b)(1)(B) or
				for purposes of section 1356 in connection with the application of section 1357
				or
				1358.
						.
			(b)Regulatory
			 authority for allocation of credits, income, and
			 deductionsSection 1358 of the Internal Revenue Code of 1986
			 (relating to allocation of credits, income, and deductions) is amended—
				(1)by striking
			 in accordance with this subsection in subsection (c) and
			 inserting to the extent provided in such regulations as may be
			 prescribed by the Secretary, and
				(2)by adding at the
			 end the following new subsection:
					
						(d)RegulationsThe
				Secretary shall prescribe regulations consistent with the provisions of this
				subchapter for the purpose of allocating gross income, deductions, and credits
				between or among qualifying shipping activities and other activities of a
				taxpayer.
						.
				(c)Conforming
			 amendments
				(1)Section
			 1355(a)(4) of the Internal Revenue Code of 1986 is amended by striking
			 exclusively.
				(2)Section
			 1355(b)(1)(B) of such Code is amended by striking as a qualifying
			 vessel and inserting in the transportation of goods or
			 passengers.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
